DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 05/10/2022. 

Reasons for Allowance

Claims 1, 18, 23 and 27 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 18, 23 and 27 are allowed in view of Applicant's amendment, submitted to the Office on 05/10/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art HUAWEI ET AL, "DL multi-TRP/panel operation in R15", Vol. RAN WG1, No. Athens, Greece; 20180226 - 20180302, 16 February 2018 (2018-02-16), 3GPP DRAFT; R1-1802073, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE; hereafter “Huawei”,  disclose DL multi-TRP/panel operation in R15, analysis and technique for a UE procedure determining physical downlink control channel assignment. Huawei in combination with HUAWEI ET AL, "UL data transmission with and without SR/UL grant", No. Nagoya, Japan; 20170918 - 20170921, 17 September 2017 (2017-09-17), 3GPP DRAFT; R1-1715419, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE; hereafter “Huawei2017” which disclose UL data transmission with and without SR/UL grant networks fails to suggest the claimed limitations in Claims 1, 18, 23 and 27 of the present application, which introduce a novel and non-obvious method and system for HARQ process identifier determination for multiple configured scheduling processes. Therefore the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-30 are hereby allowed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chang et al. (U.S. Pub. 20180249513), which disclose method and apparatus for implementing wireless protocol configurable according to services and devices. Sewall et al. (U.S. Pub. 20160366704), which disclose method and apparatus for transmitting uplink data having low latency in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471